Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10, 20, and 23-31 are allowed.  The claims will be renumbered.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-10 and 23-29, the prior art does not teach, suggest, or disclose the combination of:
“the gearbox further comprising a first sensor disposed on the moving features, the first sensor having a first battery, the gearbox further comprising an input pinion disposed in the housing, the moving features mechanically coupled to the input pinion, the moving features and the input pinion being operable to convert between power and torque; 
rotating the moving features of the gearbox to align the first sensor with the opening; 
inserting a portion of a charging unit in the opening of the housing; 
coupling a power transmitter of the charging unit with a first power receiver of the first sensor; and 
transmitting power to the first sensor, the transmitted power charging the first battery of the first sensor”
as recited in independent claim 1.  Claims 2-10 and 23-29 are allowable as containing the subject matter of claim 1.
Regarding claims 20, 30, and 31, the prior art does not teach, suggest, or disclose the combination of:
“A borescope comprising:

a main unit disposed at a first end of the elongated member; and 
a charging head unit disposed at a second end of the elongated member, the charging head unit and the main unit being electrically connected by the conductive features of the elongated member, 
the charging head unit comprising: 
a power transmitter, the power transmitter being operable to transmit power from the main unit to a sensor; 
a camera, the camera operable to transmit video to the main unit; and 
a light source, the main unit operable to power the light source.”
as is recited in independent claim 20.  Claims 30 and 31 are allowable as dependent on independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577.  The examiner can normally be reached on Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R WALLACE/Primary Examiner, Art Unit 2615